Name: 2007/811/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 5 December 2007 appointing a judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2007-12-11

 11.12.2007 EN Official Journal of the European Union L 325/89 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 5 December 2007 appointing a judge to the Court of Justice of the European Communities (2007/811/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas: Pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice and as a result of the resignation of Mr Romain SCHINTGEN, a judge should be appointed for the remainder of Mr Romain SCHINTGENs term of office, which ends on 6 October 2009, HAVE DECIDED AS FOLLOWS: Article 1 Mr Jean-Jacques KASEL is hereby appointed judge to the Court of Justice of the European Communities from the date of his swearing-in until 6 October 2009. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 5 December 2007. The President A. MENDONÃ A E MOURA